3DETAILED ACTION
This is the Office action based on the 17269602 application filed February 19, 2021, and in response to applicant’s argument/remark filed on April 26, 2022.  Claims 1-14 are currently pending and have been considered below.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

 Claim Interpretations
Claim 2 recites “(t)he treatment method according to claim 1, wherein the portion exposed in the etching is an edge of the top of the undercoat film” (emphasis added).  Since claim 1 recites “embedding an organic film on an undercoat film in which a recess is formed”, this is interpreted as the undercoat film includes the recess.  It is noted that claim 1 does not recite how the undercoat film or the recess is formed, thus for broadest reasonable interpretation the undercoat film is treated as a stand-alone film, unless stated otherwise.  Thus, in Fig. 2A, which is duplicated from the specification, the undercoat film and the recess are marked as shown, wherein the undercoat film is interpreted as the combination of at least 2 adjacent protrusions that are labeled “2”, that include a recess “3” in between.  It is noted that claim 1 does not provide any orientation reference, thus the undercoat film and the top of the undercoat film is interpreted as shown in Figure 2B below.  It is noted that Fig. 2A only shows a cross section of the structure, and it is assumed that the two protrusions in the undercoat film as labeled in the figure may be connected at a portion that is not shown in the figure.  Fig. 2B shows a level of the organic film within the recess is lower than a level of the organic film deposited on the top of the undercoat film.  Fig. 2C shows that the undercoat film has been etched significantly after the edge of the top of the undercoat film has been exposed.                  
    PNG
    media_image1.png
    803
    391
    media_image1.png
    Greyscale
One of skill in the art would recognize that the substrate may be oriented horizontally or vertically during routine semiconductor processing.  Since the claims do not specify any orientation reference, for broadest reasonable interpretation, the figure above may be viewed at any orientation.  For example, in the orientation as shown a vertical thickness of the organic film may be equal to the width of the recess, but if the figure is rotated 90° clockwise, a vertical thickness of the organic film would be the distance from the top of layer 1 to the top of layer 3.  
The term “remove” and “removing” are used in several claims.  The specification does not define these terms.  According to McMillan dictionary, to remove means “to take something or someone away from a place”.  Therefore, for the purpose of examining the term “remove” will be interpreted as “take away at least a part of”.
Claim Rejections - 35 USC § 112  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 13 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. --Examiner is unable to find support for the limitation “after the embedding of the organic film, etching the organic film until a corner portion formed by a top and a side wall of the undercoat film is exposed, and terminating the etching upon exposing the corner portion of the undercoat” in the specification.          Although the specification teaches “the undercoat film 2 and the organic film 3 are etched under the condition in which the selectivity becomes 1:1 or approximately 1:1, and the undercoat film 2 and the organic film 3 are etched by the same thickness.  As a result, as illustrated in FIG. 2(c), etching is performed until at least a part of the top of the undercoat film 2 is exposed.  In the etching step, etching may be performed until at least an edge of the top of the undercoat film 2 is exposed.  The etching step may preferably be performed such that the upper portion of the undercoat film 2 becomes rounded” in paragraph [0066], the specification does not disclose “terminating the etching upon exposing the corner portion of the undercoat” (emphasis added).          It is noted that the specification does not provide any mechanism to detect when the corner portion is exposed.  On the contrary, Figure 2C shows the etching has proceeded significantly after the corner had been exposed.
 Claims 2-12 and 14 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1 or 13. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 13 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “the low vapor pressure material”  in these claims lacks antecedent basis.   Furthermore, the term "low vapor pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which pressure is considered to be “low”.   For the purpose of examining it will be assumed that this term is “the carbon-containing gas”. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

 Claims 1-2, 4-11 and 13-14 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Farrell et al. (US 20180138078 A1), hereinafter “Ferrell”:
       To facilitate understanding, below is a duplicate of Fig. 1-3 in the invention of Ferrell
    PNG
    media_image2.png
    611
    929
    media_image2.png
    Greyscale
 --Claims 1, 2, 8: Ferrell teaches a treatment method, comprisingforming an undercoat film 120, the undercoat film 120 comprises a recess (Fig. 1, [0023-0027]);depositing an organic material 141 on the undercoat film 120 and fill in the recess (Fig. 2, [0028]);etching the organic material 141 in the recess, the etching exposes a top corner portion of the undercoat film 120 (Fig. 3, [0029]).     Fig. 2 above shows that the bottom level of the organic film in the recess is lower than a level of the organic film deposited on top of the undercoat film 120.--Claim 4: Fig. 2 above shows that a vertical thickness of a portion of the organic film deposited on the top of the undercoat film is greater than a shortest distance from an edge of the top of the undercoat film to a surface of the organic film.--Claim 5: Fig. 2 above shows that the organic film is embedded such that a sum of a thickness of the undercoat film from a bottom of the undercoat film to the top of the undercoat film and a vertical thickness of a first portion of the organic film deposited on the top of the undercoat film is greater than a vertical thickness of a second portion of the organic film embedded from the bottom of the recess.--Claim 6: Fig. 2 above shows that the organic film is embedded such that a thickness of a portion of the organic film embedded in the recess is equal to or less than a thickness of the undercoat film from a bottom of the undercoat film to the top of the undercoat film.--Claim 9: Fig. 8 shows that the undercoat film is etched such that the top of the undercoat film becomes rounded.--Claim 11: It is noted that the organic film is removed during the etching.  Please see Claim Interpretation above.--Claim 14: Fig. 3 shows that the organic film 141 remains on the top of the undercoat film after terminating the etching.

Claim 3 rejected under U.S.C. 103 as being unpatentable over Farrell as applied to claim 1 above, and further in view of  Pramanik et al. (U.S. Pat. No. 5399533), hereinafter “Pramanik”.--Claim 3: Ferrell teaches the invention as above.  Ferrell further teaches that the organic film may be deposited by using a spin-on deposition technique ([0028]), but fails to teach the organic film is embedded such that the organic film is recessed from the top of the undercoat film toward the recess.        Pramanik teaches that depositing by using spin-on technique may result in a film that is thinner in recessed region due to microloading effect (Col. 2, Lines 38-62; Col. 4, Lines 48-56; Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to have deposit the organic film in the invention of Ferrell by using the method of Pramanik such that the organic film is recessed from the top of the undercoat film toward the recess.

Claim 12 rejected under U.S.C. 103 as being unpatentable over Farrell as applied to claim 11 above, and further in view of  Raley et al. (U.S. Pat. No. 20180323061), hereinafter “Raley”.--Claim 12: Ferrell teaches the invention as above.  Ferrell is silent about a process of forming the recess. Raley teaches that a recess may be formed in a mandrel layer by patterning a mandrel layer by using a photolithographic technique ([0016]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the recess by patterning a mandrel layer by using a photolithographic technique, as taught by Raley, in the invention of Ferrell.  
Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the claimed features of after the embedding of the organic film, etching the organic film until a corner portion formed by a top and a side wall of the undercoat film is exposed, and terminating the etching upon exposing the corner portion of the top of the undercoat, this argument is not persuasive.  Ferrell clearly teaches the etching exposes a top corner portion of the undercoat film 120, as shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713